DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KURIHARA (Publication No.: US 2020/0271846 A1).
Regarding claim(s) 1, KURIHARA teaches a display apparatus comprising: a light receiving unit (reference numeral 2 in Figure 4) disposed so as not to protrude from a side surface of the display apparatus (e.g. within “installation recess portion” as in paragraph [0051]), the light receiving unit receiving infrared light output from a remote controller used to operate the display apparatus (e.g. “infrared light” as in paragraph 
Regarding claim(s) 2, KURIHARA teaches the display apparatus according to Claim 1, further comprising: a light receiving substrate having the light receiving unit mounted thereon, the light receiving substrate being disposed so as not to protrude from the side surface; and a holding portion configured to hold the light receiving substrate, wherein the holding portion is disposed so as not to protrude from the side surface (e.g. the inherent substrate within display 27 in Figure 7 upon which receiver 2 of Figure 4 is mounted and positioned within recessed portion 29 in Figure 7).
Regarding claim(s) 3, KURIHARA teaches the display apparatus according to Claim 2, wherein a light receiving direction of the light receiving unit is oriented toward the side surface (e.g. as illustrated in Figures 4, 7, and 9), wherein an opening (reference numeral 29 in Figure 7) is formed in the holding portion at a position facing the light receiving unit, and wherein the light guide unit faces the light receiving unit through the opening (e.g. as illustrated in Figure 4).
Regarding claim(s) 4, KURIHARA teaches the display apparatus according to Claim 1, further comprising: a fixing part (reference numeral 30 in Figure 8) configured to fix the light guide unit to the display apparatus in a demountable manner.
Regarding claim(s) 5, KURIHARA teaches the display apparatus according to Claim 4, wherein the fixing part is a screw (e.g. “screws” as in paragraph [0063]).

Regarding claim(s) 7, KURIHARA teaches the display apparatus according to Claim 1, wherein the display apparatus is a television set (e.g. “image display apparatus” as in paragraph [0002] and throughout).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGUSTIN BELLO whose telephone number is (571)272-3026. The examiner can normally be reached Monday through Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AGUSTIN BELLO/          Primary Examiner, Art Unit 2637